Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED JUNE 30, 2008 August 29, 2008 The following discussion and analysis of operating results and financial position is supplementary to, and should be read in conjunction with the unaudited financial statements for the three and nine month periods ended June 30, 2008 of Gamecorp Ltd. (formerly known as Eiger Technology, Inc.) (“Gamecorp” or “the Company”).The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.
